Case: 10-50404 Document: 00511389559 Page: 1 Date Filed: 02/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 22, 2011
                                     No. 10-50404
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARYAM GHARBI,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 1:04-CR-180-13


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Maryam Gharbi has applied for leave to proceed in forma pauperis (IFP)
and the appointment of counsel in her appeal from the district court’s denial of
her motion for a hearing and claim for exemptions in a garnishment proceeding,
her motion for modification of the restitution order in her criminal proceeding,
and from the district court’s order of disposition in the garnishment proceeding.
To proceed IFP, Gharbi must show that she is a pauper and that the appeal is



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50404 Document: 00511389559 Page: 2 Date Filed: 02/22/2011

                                   No. 10-50404

taken in good faith, i.e., that she will raise a nonfrivolous issue on appeal. See
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      Gharbi’s notice of appeal as to the district court’s denial of her motion to
modify the restitution order is untimely. See F ED. R. A PP. P. 4(a)(1). Therefore,
this court lacks jurisdiction over her appeal from that judgment, see Bowles v.
Russell, 551 U.S. 205, 214 (2007), and her appeal is dismissed in part.
      Gharbi has not shown that she is financially eligible to proceed IFP in her
appeal from the district court’s denial of her motion for a hearing
and exemptions and from its disposition order. See Adkins v. E.I. Du Pont
de Nemours & Co., 335 U.S. 331, 339–40 (1948). Gharbi’s motion for IFP is
denied. Her motion for the appointment of counsel is likewise denied. See
Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).
      Relative to that part of her appeal that is not dismissed, Gharbi is ordered
to pay to the clerk of the district court the full appellate filing fee of $455 within
30 days of the date of this order. The clerk of this court shall dismiss the appeal
for want of prosecution if Gharbi does not comply with this order.
      APPEAL DISMISSED IN PART; IFP MOTION and MOTION FOR
APPOINTMENT OF COUNSEL DENIED.




                                          2